Citation Nr: 1743544	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-27 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for schizophrenic reaction.

2.  Entitlement to service connection for an acquired psychiatric disorder to include schizophrenic reaction, stress, depression and anxiety.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Navy from January 1966 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In August 2016, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDINGS OF FACT

1.  A May 2007 rating decision denied reopening an unappealed June 1969 rating decision which denied entitlement to service connection for schizophrenic reaction.  The Veteran did not timely appeal the May 2007 rating decision and new and material evidence was not submitted within one year of notice of the rating decision.

2.  Evidence received since the May 2007 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for schizophrenic reaction and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's depression is related to his active service. 


CONCLUSIONS OF LAW

1.  The May 2007 rating decision denying reopening entitlement to service connection for schizophrenic reaction is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

2.  Evidence received since the May 2007 rating decision denying reopening entitlement to service connection for schizophrenic reaction is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for depression have been met. 38 U.S.C.A. § 5107, 1110  (West 2014); 38 C.F.R. § 3.303 (2016)..


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order to determine whether new and material evidence has been received, the Board must analyze the law applicable to the underlying service connection claim.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

In this case, in May 2007, the RO denied reopening a claim of entitlement to service connection for schizophrenic reaction.  The Veteran did not appeal the decision nor did he submit new and material evidence within the one-year appeal period.  Therefore, the denial became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In denying reopening, the RO found that the Veteran had not submitted any evidence relating to schizophrenic reaction that was not already of record at the time of the June 1969 rating decision.  At the time of the June 1969 rating decision, service treatment records indicated that the Veteran had been hospitalized for a history of emotional instability which was then noted to have existed prior to service.  The Veteran was subsequently discharged for what was found to be passive dependent personality disorder.

The evidence received since the May 2007 rating decision includes an October 2016 private medical opinion in which the examiner opined that the Veteran's current depression and anxiety were first experienced in the military and therefore should be service connected.  Hence, as this evidence relates to the basis of the prior denial and raises a reasonable possibility of substantiating the claim, the evidence is new and material and reopening of the claim for entitlement to service connection for schizophrenic reaction is therefore warranted.

Turning to the Veteran's claim of entitlement to service connection for a psychiatric disability on the merits, the record establishes that the Veteran has a current psychiatric disability, has treatment in service, and has a nexus opinion provided by a private physician in September 2016  that relates his psychiatric condition to his active service. The opinion is based on an interview with the Veteran, review of his service and post service records, and is well reasoned, providing a thorough explanation for the basis of the findings and conclusions. The Board finds it to be the most probative evidence of record regarding the etiology of the Veteran's psychiatric disability.

Based on the foregoing, entitlement to service connection for depression is warranted.


ORDER

The application to reopen the claim of entitlement to service connection for schizophrenic reaction is granted.

Entitlement to service connection for depression is granted.







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


